PER CURIAM.
Appellant/Cross-Appellee City, of Homestead d/b/a James Archer Smith Hospital [Hospital] appeals a final judgment and post-trial order denying motion for remittitur/new trial. Joaquin and Maria Martins cross-appeal. We reverse on appeal and affirm on cross-appeal.
Hospital correctly argues that pursuant to Fabre v. Marin, 623 So.2d 1182 (Fla.1993), the trial court erred in entering a judgment against Hospital for an amount exceeding the percentage of liability apportioned to it by the jury. We reverse the judgment and remand for entry of judgment against Hospital in the proportionate amount of liability reflected by the jury’s finding.
The remaining points on appeal and cross-appeal lack merit.
Reversed and remanded.